Citation Nr: 1427955	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-24 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as 20 percent disabling prior to February 6, 2014, and as 60 percent disabling from February 6, 2014 forward.

2.  Entitlement to an increased rating for left knee musculoligamentous strain, patellofemoral syndrome, and degenerative joint disease, currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for limitation of extension of the left knee. 

4.  Entitlement to an increased rating for left knee medial collateral ligament and lateral collateral ligament laxity, currently rated at 10 percent disabling.

5.  Entitlement to an increased rating for bilateral metatarsalgia, currently rated at 20 percent disabling. 

6.  Entitlement to an increased rating for mechanical low back strain with degenerative lumbar spondylosis, currently rated at 10 percent disabling.

7.  Entitlement to a compensable evaluation for hepatitis.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1944 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This claim was previously remanded by the Board for additional development in December 2013,

The Board has assumed jurisdiction of a derivative claim for TDIU that has been inferred from the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2011).


FINDINGS OF FACT

1.  Prior to February 6, 2014, the Veteran had level IV hearing loss bilaterally.  Thereafter, he had level IX hearing loss bilaterally.

2.  The Veteran's left knee disability manifests as limited extension to 5 degrees, limited flexion that well exceeds 30 degrees, with painful motion, and mild instability.

3.  The Veteran's bilateral metatarsalgia manifests as pain, with mild degenerative joint disease of the bilateral fist metatarsophalangeal joints, which limits standing to 30 minutes and walking to 100 yards.

4.  The Veteran's mechanical low back strain with degenerative lumbar spondylosis manifests as limited flexion to 70 degrees with pain.

5.  The Veteran's hepatitis is nonsymptomatic.

6.  The Veteran's service-connected disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  The criteria are not met for a higher rating for bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85, DC 6100 (2013).

2.  The criteria are not met for a higher rating for left knee musculoligamentous strain, patellofemoral syndrome, and degenerative joint disease.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010- 5260 (2013).

3.  The criteria are not met for a higher rating for left knee limitation of extension.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2013).

4.  The criteria are not met for a higher rating for left knee medial collateral ligament and lateral collateral ligament laxity.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2013).

5.  The criteria are met for a 30 percent rating, but no higher, for bilateral metatarsalgia.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, DC 5284 (2013).

6.  The criteria are not met for a higher rating for mechanical low back strain with degenerative lumbar spondylosis.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).

7.  The criteria are not met for a compensable disability rating for hepatitis.  
38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.114 , Diagnostic Code 7345 (2013).

8.  The criteria are met for a TDIU for the entire appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated November 2011 and March 2012.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file, and he has submitted records from his private physicians.  The Veteran was also provided with VA examinations that are adequate for rating purposes.  Although the initial examinations provided in 2012 were inadequate for rating by themselves because the examiner had not reviewed his claims file, the more recent examinations in 2014 included such review.  Collectively, the examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ complied with the Board's December 2013 remand directives, which consisted of obtaining treatment records and scheduling VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Duplicate compensation for the same symptoms results in "pyramiding," which is prohibited.  38 C.F.R. § 4.14 (2013). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the relevant time period under consideration begins one year prior to the receipt of the Veteran's claim for higher ratings.  38 C.F.R. § 3.400(o)(2) (2013).  Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Hearing Loss

The Veteran's hearing loss is rated as 20 percent disabling prior to February 6, 2014, and as 60 percent disabling thereafter, under DC 6100.  38 C.F.R. § 4.85 (2013).  Pursuant to this DC, evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA regulations require that the Maryland CNC speech discrimination test be used when determining the auditory acuity level, unless a specific finding is made by the examiner that use of a speech discrimination test is inappropriate for the examinee.  38 C.F.R. § 4.85(a) and (c).  

The Veteran has stated that his hearing loss negatively impacts his life, and that he cannot hear anything without his hearing aids.  See February 2014 VA examination.  

His hearing acuity was tested during a January 2012 VA examination.  His pure tone thresholds, in decibels (dB), were as follows:




HERTZ


Jan. 2012
500
1000
2000
3000
4000
RIGHT
20
35
55
75
85
LEFT
20
25
50
70
75

Pure tone threshold average was 62 dB for the right ear and 55 dB for the left ear. Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 80 percent in the left ear.  Under Table VI, the Veteran's hearing acuity level in each ear was IV.

During the February 2014 VA examination, scheduled pursuant to the Board's remand, the Veteran's pure tone thresholds were as follows:




HERTZ


Feb. 2014
500
1000
2000
3000
4000
RIGHT
20
40
65
75
85
LEFT
25
30
55
70
75

Pure tone threshold average was 66 dB for the right ear and 58 dB for the left ear. Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 36 percent in the left ear.  Under Table VI, the Veteran's hearing acuity level in each ear was IX.

Based on the foregoing body of evidence, a higher rating is not warranted at any time during the period under consideration.  Prior to the February 2014 VA examination, his hearing levels were IV in each ear, which corresponds to a 10 percent rating under Table VII.  38 C.F.R. § 4.85.  His hearing loss was already rated at 20 percent for that time period, and the Board will not disturb that rating.  At the February 2014 VA examination, his hearing levels were IX in each ear, which corresponds to a 60 percent rating.  

The Board has considered the Veteran's functional loss, that hearing at all is impossible without his hearing aids.  He is competent to attest to his own experiences, and the Board finds his complaints to be credible.  However, to reiterate, the ratings for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann, supra.  The preponderance of the evidence is against the assignment of a higher rating for hearing loss at any time during the appellate period.

Left Knee

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

At the March 2012 VA examination, the Veteran reported that prolonged walking caused his knee to flare up.  He was able to flex to 110 degrees, with pain objectively observed starting at 90 degrees.  He could extend to 5 degrees, with pain at 5 degrees.  His range of motion did not decrease following repetitions, but his functional loss was noted as less movement, and painful movement.  He did not have any conditions of the meniscus.  Objective tests showed 1+ instability of 0 to 5 millimeters.  

At the February 2014 VA examination, he reported that he was not in significant pain, but his knee did become swollen at times.  He denied having any falls due to his knee, but reported that he was careful not to fall and that he did exercises to strengthen his quadriceps muscles.  He said that his knee flares, but he did not report any significant episodes.  He was able to flex to 115 degrees, with pain objectively observed at 115 degrees.  He could extend to 0 degrees, with no objective evidence of painful motion.  His functional loss was described as less movement, painful movement, and deformity.  He did not have any conditions of the meniscus.  Objective tests showed 1+ instability of 0 to 5 millimeters.

His musculoligamentous strain, patellofemoral syndrome, and degenerative joint disease are collectively rated as 10 percent disabling under DC 5010-5260, which pertains to arthritis of the knee with limited flexion.  38 C.F.R. § 4.71a; 
see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  Under DC 5010, arthritis due to trauma is rated in the same manner as degenerative arthritis.  Degenerative arthritis is rated under DC 5003, which provides for a rating based on limited motion under the appropriate DCs for the specific joint or joints involved, here DC 5260.  In cases where the limited motion is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when limited to 45 degrees; a 20 percent disability rating is assigned when limited to 30 degrees; and, a 30 percent disability rating is assigned when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

The Veteran is not entitled to a higher rating under DC 5010-5260.  The evidence shows that during this period, his worst flexion measured at 110 degrees which far exceed the criteria for even a 0 percent rating under DC 5260.  The current 10 percent rating under DC 5260 is assigned based upon arthritis with painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  This measurement (flexion to 110 degrees) farther exceeds that which is needed for a 20 percent rating, even when considering that pain was objectively observed at 90 degrees.  His other traits of functional loss (noted to be painful movement, less movement, and deformity) have been considered, but there is no evidence that this functional loss has caused his range of motion to have been significantly affected, nor that his motion is further limited due to repetitions.  DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  The 2014 VA examiner stated that flares could easily cause additional loss of motion, but actual additional loss could not be determined unless the examiner was present to measure any additional loss.  Of note, on VA examinations in 2012 and 2014 there was no objective evidence of additional loss of motion following repetitive-use testing.

The Veteran's limited extension is separately rated as 0 percent disabling (noncompensable) under DC 5261.  Under this DC, a noncompensable rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for 15 degrees; a 30 percent rating is warranted for 20 degrees; a 40 percent rating is warranted for 30 degrees; and, a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

He is not entitled to a higher rating under DC 5261.  His worst extension measurement was 5 degrees, which is noncompensable under this code.  Even when considering his functional loss and that pain was objectively observed at 5 degrees, there is no evidence that his extension was limited to 10 degrees due to these issues.  DeLuca, supra; Schafrath, supra; 38 C.F.R. §§ 4.40, 4.45.  Again, the 2014 VA examiner stated that flares could easily cause additional loss of motion, but actual additional loss could not be determined unless the examiner was present to measure any additional loss.  On VA examinations in 2012 and 2014, there was no objective evidence of additional loss of motion following repetitive-use testing.

As explained above, the Veteran's current 10 percent rating under DC 5260 is assigned based upon arthritis with painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59. To assigned two separate ratings for painful motion under DCs 5260 and 5261 would be pyramiding.  See 38 C.F.R. § 4.14.

The Veteran also has a separate rating for medial collateral ligament and lateral collateral ligament laxity, which is rated as 10 percent disabling under DC 5257.  38 C.F.R. § 4.71a.  Under this code, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  Id., DC 5257.  The evidence objectively shows 1+ instability of 0 to 5 millimeters, which is not more than mild.  The Veteran has not complained of problems attributable to instability.  He reported that he is careful not to fall, and has been apparently successful, as he did not report any falls.  This corresponds to a slight impairment, which is rated as 10 percent.  There is no evidence of record indicating that the Veteran has moderate recurrent subluxation or lateral instability of the left knee.

The Board considered application of DC 5258, which pertains to dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Veteran complained of pain and occasional swelling, but he did not complain of locking.  Further, there is no evidence that his meniscus is damaged.  There is also no evidence that his meniscus has been removed, therefore DC 5259 is also not applicable.

There is no evidence that he has ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5262, and 5263 are not applicable.

In sum, the preponderance of the evidence is against entitlement to a higher rating for the Veteran's left knee disorder(s) under DC 5260, 5261, and 5257.

Bilateral Metatarsalgia

The Veteran's bilateral metatarsalgia is currently rated as 20 percent disabling under DC 5284, which pertains to injuries of the foot.  38 C.F.R. § 4.71a.  Under this code, moderate disability is rated at 10 percent, moderately severe disability is rated at 20 percent, and severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.  Id., DC 5284. 

At the January 2012 VA examination, the Veteran was diagnosed with bilateral metatarsalgia.  An X-ray showed mild degenerative joint disease (DJD) in the bilateral first metatarsophalangeal joints.  He did not have neuroma, hammer toe, hallux valgus, hallux rigidus, clawfoot, weak foot, or malunion of any bones.  He complained of pain, primarily in the plantar aspect of the foot beneath the metatarsal phalangeal joints, which increases with weight-bearing.  He said he can stand for about 30 minutes, and wears orthotic inserts in his shoes.

At the January 2014 VA examination, the Veteran was again diagnosed with metatarsalgia and DJD.  He complained of pain, and reported he is rarely barefoot.  He said he could stand 30 minutes at the most, and walk about a 100 yards.  He did not have neuroma, hammer toe, hallux valgus, hallux rigidus, clawfoot, weak foot, or malunion of any bones.  He did have a scar, from a previous surgery to address his foot pain, that was not painful or unstable.  

Based on this evidence, the Board finds that he is entitled to a 30 percent rating under DC 5284 for severe disability of the bilateral feet.  The Board observes that his symptoms have clearly increased in the time that has passed since it was rated as 20 percent, in June 2008.  At that time, he could stand for 60 minutes and had no limitation on walking.  He was also not yet diagnosed with DJD.  Due to the subjective decrease in mobility that his bilateral metatarsalgia causes, and the objective development of DJD, the Board finds his disability to be severe.  The next higher rating is not available, as he has not actually lost the use of his foot.

The Board considered application of DC 5010, described in detail above, due to the Veteran's mild DJD.  There is no evidence that his mild DJD causes occasional incapacitating episodes, therefore if rated under this code, a 10 percent rating would be the highest he could currently achieve.  As noted above, the Board took his DJD diagnosis into consideration when raising his rating under DC 5284 to 30 percent.  To award compensation for arthritis under DC 5284 and 5010 would amount to pyramiding, which is prohibited.  38 C.F.R. § 4.14.  The Board considered rating his DJD separately at 10 percent; however, if this path was chosen, DJD would be taken out of consideration in determining his rating under DC 5284, thereby leaving that rating at 20 percent.  When a 10 percent and a 20 percent rating are combined, they equate to 30 percent.  38 C.F.R. § 4.25.  Since the results are the same-30 percent-the Board opts to rate DJD as a residual of his foot injuries that also caused metatarsalgia under DC 5284.

As there is no evidence of flat foot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, or malunion of any bones, DCs 5276 through 5283 are not applicable.

Mechanical Low Back Strain with Degenerative Lumbar Spondylosis

The Veteran's low back disability is currently rated as 10 percent disabling under DC 5237, which pertains to lumbosacral or cervical strain, and which is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5242.  Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine great than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2013).  

Neurologic abnormalities resulting from a service connected spinal disability are to be separately rated.  Id., Note (1).  The Board observes that the Veteran was awarded a separate 10 percent rating for radiculopathy of the right lower extremity associated with his low back disability under DC 8720, effective January 21, 2014.  

In March 2011, the Veteran consulted with a private orthopedist regarding pain in his legs.  It was noted the Veteran had 1+ reflexes at the knees and hypoactive reflexes at his ankles, but full strength and with light touch sensation intact.  These symptoms were attributed to his low back degenerative changes.

At the March 2012 VA examination, the Veteran reported experiencing flares from prolonged sitting and standing, but he said that he is generally well.  He was able to flex to 70 degrees, with pain objectively observed at 70 degrees.  His combined range of motion without pain was 155 degrees.  His range of motion was not further limited after repetitions.  His functional loss was noted to be pain and less movement.  He did not have guarding or muscle spasm.  His muscle strength and sensation were normal, however, his reflexes were hypoactive.  

At the January 2014 VA examination, he was diagnosed with lumbosacral strain and degenerative arthritis.  He complained of pain, and discomfort that radiated into his right buttock and thigh.  He also mentioned having rare discomfort into his upper back.  He said that flares leave him unable to exercise, quickly twist, or do any heavy lifting.  Range of motion measurements were taken, and he was able to flex to 70 degrees, with objective evidence of pain observed at 70 degrees.  His combined range of motion was 140 degrees.  His range of motion was not further limited after repetitions.  There was no muscle spasm.  His muscle strength, reflexes, and sensation were all normal, but he was found to have mild paresthesias/dysesthesias in his right lower extremity.  

Based on this evidence, the Board finds that the Veteran is not entitled to an increased rating under DC 5237.  The evidence shows that his combined range of motion of the spine, at worst, was 140 degrees.  Limitation of forward flexion was only to 70 degrees, at worst.  Both VA examiners reported no evidence of muscle spasm of the thoracolumbar spine.  Thus, the evidence does not show symptomatology commensurate with a 20 percent rating.  38 C.F.R. § 4.7.  The 2014 VA examiner stated that flares could easily cause additional loss of motion, but actual additional loss could not be determined unless the examiner was present to measure any additional loss.  However, on VA examinations in 2012 and 2014 there was no objective evidence of additional loss of motion following repetitive-use testing.  DeLuca, supra; Schafrath, supra; 38 C.F.R. §§ 4.40, 4.45.  

As noted, the Veteran has been awarded a separate rating of 10 percent under DC 8720 for his right lower extremity, effective January 21, 2014.  He has not contested the assignment of 10 percent for this disability.  There is no evidence of radiculopathy of the right lower extremity prior to January 21, 2014.  In March 2011, the Veteran had full strength and with light touch sensation intact.  VA examination in 2012 also showed that muscle strength and sensation were normal.  The VA examiner in 2012 made a specific finding that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Thus, a separate rating for right lower extremity radiculopathy is not warranted any earlier than January 21, 2014.  In addition, no other neurologic abnormalities resulting from the Veteran's service-connected spinal disability have been shown.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's low back disorder.


Hepatitis

The Veteran's hepatitis is currently rated as noncompensable under DC 7345, which pertains to chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders or hepatitis C).  38 C.F.R. § 4.114.  Under this criteria, chronic liver disease that is nonsymptomatic is rated at 0 percent.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id., DC 7345.

At the March 2012 VA examination, the Veteran reported having been diagnosed with hepatitis A while on active duty.  He was treated for the disease during service, and except for a hospitalization 5 to 10 years following separation from service, he has not had any troubles due to hepatitis since then.  Liver function tests in December 2011 were normal.  He was not taking any medication to treat his hepatitis, and he had no signs or symptoms of the disease.

Similarly, at the February 2014 VA examination, he reported that liver function testing was normal, and that he was not on medication to control liver function.  The examiner noted that liver function testing was normal in June and September 2012.  The Veteran did not have any signs or symptoms of hepatitis.

Based on this evidence, a compensable rating is not warranted.  The Veteran is nonsymptomatic and has no current residuals associated with his hepatitis, which corresponds to a 0 percent rating.  The preponderance of the evidence is against entitlement to a higher rating.

Extraschedular Consideration

The Board has considered whether any of these claims should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  While an assigned rating may not completely account for all circumstances, it is generally adequate to address the average impairment in earning capacity caused by a disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  As for his hearing loss, there is no indication his disability results in any impairment that is not contemplated by the schedular evaluations, even when taking his functional loss, of not being able to hear without his hearing aids, into consideration.  Indeed, the schedular criteria directly addresses decreased hearing acuity.  Similarly, in regard to his left knee disabilities, his bilateral metatarsalgia, and his low back disability, his symptoms are contemplated by the rating criteria.  He has complained that these disabilities are painful, and reduce his ability to stand, or walk, or sit.  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In regard to hepatitis, the Veteran has reported no symptoms.  

The Board therefore finds that the schedular criteria reasonably describes the Veteran's disability picture.  There are no symptoms left uncompensated or unaccounted for in his assigned schedular ratings for these disabilities.  The evidence, then, does not indicate his knee disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  The mere fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.



TDIU

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, the Board has inferred a derivative claim for a TDIU based upon the evidence suggesting unemployability.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of achieving one 40 or 60 percent disability, disabilities of the lower or upper extremities may be combined.  38 C.F.R. § 4.16(a).  The Veteran's bilateral metatarsalgia and his left knee disabilities (30, 10, 10, and 0 percent) combine for a total of 40 percent, and his combined rating is 70 percent (40, 30, 20, and 10).  Therefore, he satisfies the threshold minimum rating requirements of § 4.16(a) for consideration of entitlement to a TDIU.  

The record indicates that the Veteran was a farmer for over fifty years, for his entire career.  VA examiners have opined that manual labor would flare his spinal disability, and aggravate his knee and his feet.  His low back also prevents prolonged sitting.  He has not been shown to have any specialized training that would allow him to work in a sedentary position that would also not require prolonged sitting.  In short, his disabilities prevent him from obtaining and maintaining substantial gainful activity, and he is entitled to a TDIU.


ORDER

The claim of entitlement to an increased rating for bilateral hearing loss is denied.

The claim of entitlement to an increased rating for left knee musculoligamentous strain, patellofemoral syndrome, and degenerative joint disease is denied.

The claim of entitlement to a compensable evaluation for limitation of extension of the left knee is denied. 

The claim of entitlement to an increased rating for left knee medial collateral ligament and lateral collateral ligament laxity is denied

A 30 percent rating for bilateral metatarsalgia is granted, subject to the statutes and regulations governing the payment of VA benefits.

The claim of entitlement to an increased rating for mechanical low back strain with degenerative lumbar spondylosis is denied.

The claim of entitlement to a compensable evaluation for hepatitis is denied.

The claim of entitlement to a TDIU is granted.  



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


